EXHIBIT 10.1

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Ninth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of June 4, 2013, by and between COMERICA BANK (“Bank”) and ARRAY
BIOPHARMA, INC. (“Borrower”) to be effective as of the Effective Time (as
defined below).

 

RECIT ALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 28, 2005, as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of December 19, 2005,
that certain Second Amendment to Loan and Security Agreement, Consent and Waiver
dated as of July 7, 2006, that certain Third Amendment to Loan and Security
Agreement dated as of June 12, 2008, that certain Fourth Amendment to Loan and
Security Agreement dated as of March 11, 2009, that certain Fifth Amendment to
Loan and Security Agreement dated as of September 30, 2009, that certain Sixth
Amendment to Loan and Security Agreement dated as of March 31, 2010, that
certain bilateral extension letter dated as of March 4, 2011, that certain
Seventh Amendment to Loan and Security Agreement dated as of June 11, 2011 and
that certain Eighth Amendment to Loan and Security Agreement dated as of
December 28, 2012 (collectively, the “Agreement”). The parties desire to amend
the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.         The following defined terms in Section 1.1 of the Agreement hereby
are added to the Agreement as follows:

 

“Deerfield Debt” means that certain Subordinated Debt owing from Borrower to
Deerfield Private Design Fund, L.P. and Deerfield Private Design International,
L.P. having an aggregate principal amount outstanding on the date hereof of
approximately Ninety Four Million Dollars ($94,000,000).

 

“Effective Time” means immediately prior to the closing of the transactions
contemplated by the Public Offering.

 

“Public Offering” means that certain public offering by Borrower of unsecured
debentures, notes or other evidences of indebtedness in the aggregate amount of
between One Hundred Million Dollars ($100,000,000) and One Hundred Sixty Million
Dollars ($160,000,000) (the “Securities”), pursuant to the Public Offering
Documents.

 

“Public Offering Documents” means that certain Indenture, as supplemented by
that certain First Supplemental Indenture, each dated on or about June 4, 2013,
to be entered into by and between Borrower and Wells Fargo Bank, National
Association, and any other documents, instruments, certificates and/or
agreements necessary to, and executed in connection with, the same.

 

2.         New clause (g) hereby is added to the defined term “Permitted
Indebtedness” in Section 1.1 as follows:

 

“(g) Unsecured Indebtedness of Borrower owing to the holders of the Securities
issued pursuant to the Public Offering Documents.”

 

3.         Notwithstanding any provision in the Agreement or the Amended and
Restated Subordination Agreement dated as of May 15, 2009 between Bank and
Design Fund, L.P. and Deerfield Private Design International, L.P. to the
contrary, Bank hereby consents to the repayment in full by Borrower of all
amounts outstanding under the Deerfield Debt with the proceeds received by
Borrower in connection with the Public Offering.

 

4.         No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

 

--------------------------------------------------------------------------------


 

5.         Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

 

6.         Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

7.         As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)        this Amendment, duly executed by Borrower;

 

(b)        all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and

 

(c)        such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

 

8.                 This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

ARRAY BIOPHARMA INC.

 

 

 

 

 

By:

/s/ R. Michael Carruthers

 

Title:

CFO

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Michael Fishback

 

Title:

Vice President

 

[Signature Page to Ninth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------